Title: To Thomas Jefferson from Joseph Carrington Cabell, 6 August 1823
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Edgewood.
6th August. 1823.
On sunday evening preceding our last Court, I rode up to Lovingston to meet the undertakers from the University, & to select a suitable site for our new Jail. I found there Mr Corby from Staunton, & Mr Phillips, Mr Perry, & Mr Crawford from the University. During that evening & the next morning, I marked out the site; with  enclosures taking in our old Jail as a suitable House & kitchen for our future Jailor. I enlisted some of the most intelligent men in the county in favor of the plan early in the day. Next I enlisted the committee unanimously, but with some difficulty, for some, & I believe almost all, thought the plan too large for so small a county. Many plans were exhibited by myself, but I withdrew them all, including my own, to make way for yours. Your estimates were of great service in carrying the plan in the committee. All objections on the score of size were answered by turning to the bill of costs. We then carried it in Court without objection. Finally, the committee appointed by the Court, contracted with Mr Phillips for the erection of the Jail. Fearing some impediment might arise, I staid monday night at Lovingston, and early on tuesday morning the terms were agreed on. Nothing was said about the wall for the present. I expect Mr Phillips will find no difficulty in giving the required security. So that I consider the thing as fixed for ever. You have not only given us an excellent plan, but your estimate has saved us a great part of the expense we should otherwise have been obliged to encounter. In Buckingham, I am informed, they have paid about $8000, for a Jail, in which there are only two rooms (& these up stairs) for prisoners; & a clerks office & Jailor’s room below, without any enclosure around the House. For about $5000, we shall be able to build a Jail on your plan, to fit up our old Jail for the Jailor, with a kitchen & three small rooms, & to build a wall 10 feet high around the establishment, divided into three Courts, one for Debtors, one for male criminals & slaves, & the other for females. I shall use every exertion in my power to exhibit to the country a model Jail, with suitable enclosures & offices. I trust Mr Phillips & his associate Mr Crawford, will give us a masterly piece of work. After I last wrote you, I looked over Howard on Lazarettos & found I had taken up hasty & crude ideas on the subject, and that your plan was very much in conformity to his ideas. He proposed  to construct the county Jails in England so as to accomodate five classes of prisoners, & to separate the sexes in each class. Your three classes, with the sexes separated, are amply sufficient for our state of society. To those who made objections to the size of the buildings, I not only used the smallness of the estimated amount, but I also propounded such questions as these; “Would you put Debtors with criminals, or white men with negroes,  or males with females”? To which all answered in the negative. In a little time after my last letter to you had left this, I was convinced by Howard if the impropriety of my suggestion of a window in the solitaray cell. It would be necessary to keep the door of the cell open in order to receive light & air from the window: but Howard earnestly recommends that the cells should never be looked into by the prisoners till they are put into them, in order that the  impression may be strong & durable. The requisite ventilation may probably be obtained without that window. Howard recommends circular grated apertures in the walls in the range of the windows, and I have borrowed his idea. I still am at some loss for the best position of the doors. In Mr Nelson’s drawing, you have altered the position of the doors which was adopted in your own drawing: ostensibly for the purpose of preventing the prisoners from communicating thro’ latticed doors. But as the grated openings  in the walls will render latticed doors unnecessary, I still incline to think the doors  should be placed in the center of the sides of the rooms, with the grated openings immediately over them. On this subject we should be happy to be advised. I do not know what number of lights you contemplated in the windows. Twelve in each I suppose would be enough. It would conduce greatly to the free circulation of air to have the top of the upper sashes of the four front windows as high as the  corresponding apertures in the walls. But whether the architecture would admit of raising 12 light windows so high, I am at a loss to determine: as I am to decide whether a single Iron Lattice would be sufficient for each window. The idea of fortifying the  exterior walls of  two criminal rooms & of the solitary cell, by bars of Iron, worked into the brick,  was adopted, from a general apprehension that prisoners might easily make their way thro’ brick walls. I think it would be advisable to have all the female rooms on one side, with the Court for females contiguous to that side. I located the Jail, so as that one end of the building will be on one side of the public square: the front will project into the Square: & there will be a Debtor’s Court in front, &  a court on each side. The Jailer’s House will be in the corner of one of the side Courts, with a door opening upon the street, & another door opening into the contiguous Court. I should have preferred to have his House in the Debtor’s Court, but the wish to save expences, by using the old Jail for this purpose, put it out of my power to adopt the more perfect arrangement. A declivity in the ground will admit of the introduction of a pump in the Debtor’s Court, and of a flow of water in sewers passing along the sides of the Jail, and thro’ arches in the exterior wall, & under the contiguous street. The Courts would be large enough to admit of small work shops should they ever be required. The enclosure around the Jail would form on two of its sides a part of the enclosure around the public square: the former being a lesser enclosure, within the latter. The position of the building comports well with that of the Court House, is in the most retired part of the public square, yet  in an airy situation, & is near the Court House, without being obtrusive or offensive to the eye. I should have preferred to have the passage runing east & west, but the ground would not admit of it. I thought there was some objection to so many locks to the exterior openings of the privies, & therefore suggested the change mentioned in the contract, which Mr Phillips admitted to be practicable. You were silent as to the kind of floors in the passage &  all the rooms other than the two Criminal rooms & the solitary cell. I hope our ideas may be satisfactory to you. Howard disapproves of brick floors as hiding dirt. But I did not know how to avoid them altogether. A clause in the contract admits of our adopting any alterations, & if you should see room for any, I would be happy to be informed of it, either by yourself or by Mr Brokenbrough, whom I shall request to confer with you on the subject. I beg the favor of you to  forward the enclosed letters of thanks to Mr Brokenbrough & Mr Nelson: I feel myself under the highest obligation to yourself particularly, & next, to these gentlemen, for the prompt & efficient aid given me, whereby in 24 Hours, I was enabled to prepare a  building that will be creditable to my native county.I was grieved to hear from Mr Brokenbrough of your late illness. My prayers are offered for your speedy recovery.Faithfully yr friendJoseph C. Cabell